United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1356
Issued: December 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 12, 2012 appellant, through her attorney, filed a timely appeal from a March 20,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) affirming the
denial of her schedule award claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
impairment of either upper extremity.
On appeal, appellant’s attorney contends that there is a conflict in the medical opinion
between an OWCP medical adviser and the attending physician regarding appellant’s
impairment to the upper extremities. OWCP should have referred the case to a referee physician
to resolve the conflict pursuant to 5 U.S.C. § 8123(a).
1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on August 26, 2001 appellant, then a 39-year-old mail handler,
sustained a cervical strain/sprain while pulling trays in the performance of duty. On March 5,
2002 appellant accepted a limited-duty assignment offer as a modified mail handler.2
On October 19, 2010 appellant, through her attorney, filed a claim for a schedule award.
In an April 13, 2010 report, Dr. David Weiss, an osteopath specializing in family
practice, reviewed the medical evidence of record and noted that surgery was performed on
November 20, 2006. A follow-up magnetic resonance imaging (MRI) scan on April 15, 2009
revealed C5-7 fusion with small protrusion at C3-4 and C4-5. On May 20, 2009 an upper
extremity electromyogram (EMG) study showed mild right carpal tunnel syndrome. A right
shoulder MRI scan dated May 21, 2009 revealed distal supraspinatus tendinopathy and small
bursa fluid with questionable labral tear. Upon physical examination of the right and left
shoulders, Dr. Weiss found focal acromioclavicular (AC) joint tenderness, anterior cuff
tenderness and tenderness over the proximal third of the long head of the biceps. The right
shoulder had a positive Yergason sign. Semmes-Weinstein monofilament testing revealed
diminished sensibility at 2.83 milligrams involving the C7 dermatome on the right and on the
left.
Utilizing Table 15-21,3 on page 441, of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides),
Dr. Weiss assigned appellant to class 1 for sensory deficit right C7 nerve root (radial) and found
that she had a one percent permanent impairment of the right upper extremity. Utilizing Table
15-5,4 he assigned her to class 1 for right shoulder rotator cuff tendinitis with residual loss and
found that she had a four percent permanent impairment of the right upper extremity. Dr. Weiss
concluded that appellant had a total combined five percent permanent impairment of the right
upper extremity. Utilizing Table 15-21, he assigned her to class 1 for sensory deficit left C7
nerve root (radial) and found that she had a one percent permanent impairment of the left upper
extremity. Utilizing Table 15-5, Dr. Weiss assigned appellant to class 1 for left shoulder rotator
cuff tendinitis with residual loss and found that she had a two percent permanent impairment of
the left upper extremity. He concluded that she had a total combined three percent permanent
impairment of the left upper extremity. Dr. Weiss determined that appellant reached maximum
medical improvement on April 13, 2010.
On September 25, 2011 Dr. Morley Slutsky, a medical adviser, reviewed Dr. Weiss’
April 13, 2010 report and concluded that appellant had no ratable impairment to the upper
extremities based on the accepted condition of neck strain under the sixth edition of the A.M.A.,
2

On March 22, 2006 appellant, through her attorney, filed a notice of recurrence (Form CA-2a). By decisions
dated July 26 and November 1, 2006, OWCP denied the claim for a recurrence of disability.
3

Table 15-21, pages 436-44, of the sixth edition of the A.M.A., Guides is entitled Peripheral Nerve Impairment
-- Upper Extremity Impairments.
4

Table 15-5, pages 401-05, of the sixth edition of the A.M.A., Guides is entitled Shoulder Regional Grid -Upper Extremity Impairments.

2

Guides. He concurred with Dr. Weiss that maximum medical improvement was achieved on
April 13, 2010. Dr. Slutsky noted that Dr. Weiss premised his impairment ratings on
nonemployment-related conditions of right and left C7 nerve root deficits and right and left
rotator cuff tendinitis.
By decision dated October 4, 2011, OWCP denied appellant’s schedule award claim on
the basis that the medical evidence did not establish a ratable impairment of a scheduled
member. It relied upon its medical adviser’s September 25, 2011 report.
On October 6, 2011 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative, which was held on January 5, 2012. She provided testimony and
the hearing representative held the case open for 30 days for the submission of additional
evidence.
By decision dated March 20, 2012, OWCP’s hearing representative affirmed the
October 4, 2011 decision denying appellant’s claim for a schedule award. He found that
Dr. Weiss’ April 13, 2010 report was of diminished probative value.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.8 It is well established that in determining the amount of a
schedule award for a member of the body that sustained an employment-related permanent
impairment, preexisting impairments of the body are to be included.9 A schedule award is not
payable under section 8107 of FECA for an impairment of the whole person.10

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3(a)(3) (September 1995). This portion of OWCP procedures provide that the impairment
rating of a given scheduled member should include any preexisting permanent impairment of the same member or
function.
10

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

3

A schedule award is not payable for a member, function or organ of the body not
specified in FECA or in the implementing regulations.11 As neither FECA nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the back or spine,
no claimant is entitled to such an award.12 However, as FECA makes provision for the
extremities, a claimant may be entitled to a schedule award for permanent impairment to an
extremity even though the cause of the impairment originates in the spine, if the medical
evidence establishes impairment as a result of the employment injury.13
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.14
ANALYSIS
The Board finds that the medical evidence fails to establish that appellant sustained
permanent impairment to a scheduled member of the body. OWCP accepted her claim for
cervical strain/sprain. Although appellant may not receive a schedule award for permanent
impairment to her back or spine,15 she may be entitled to a schedule award for any permanent
impairment to her upper extremities, provided the medical evidence establishes such
impairment.16 The Board finds the medical evidence of record does not establish that she
sustained permanent impairment to her upper extremities due to the accepted cervical condition.
The Board finds that OWCP properly relied on a September 25, 2011 report from its
medical adviser, Dr. Slutsky, who concluded that appellant had no ratable impairment of a
scheduled member under the sixth edition of the A.M.A., Guides based on the accepted strain.
OWCP’s medical adviser reviewed the medical record and found no basis for rating impairment
to a scheduled member of the body.17 He reviewed the April 13, 2010 assessment of Dr. Weiss,
11

See Tania R. Keka, 55 ECAB 354 (2004).

12

See id. FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

13

See George E. Williams, 44 ECAB 530 (1993). In 1966, amendments to FECA modified the schedule award
provision to provide for an award for permanent impairment to a member of the body covered by the schedule
regardless of whether the cause of the impairment originated in a scheduled or nonscheduled member.
14

See Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

15

5 U.S.C. § 8101(19); Patricia J. Horney, 56 ECAB 256 (2005).

16

See George E. Williams, supra note 13.

17

The Board notes that it is appropriate for OWCP’s medical adviser to review the clinical findings of the treating
physician to determine the permanent impairment. See Federal (FECA) Procedure Manual, Part 3 -- Medical,
Medical Examinations, Chapter 3.500.5(c) (September 1995); Richard R. LeMay, 56 ECAB 341 (2006).

4

who based his impairment ratings on the nonemployment-related conditions of right and left C7
nerve root deficits and right and left rotator cuff tendinitis. As there conditions were not
accepted, Dr. Slutsky concluded that there was no medical evidence of impairment to the upper
extremities resulting from the accepted cervical strain. Therefore, there was no ratable
impairment of a scheduled member under the sixth edition of the A.M.A., Guides. Moreover,
the July 9, 2002 report of a Dr. Adrian S. Prawak obtained a history that appellant did not have
any radiating symptoms into her upper extremities or arms. This evidence speaks against any
preexisting conditions of the cervical spine.
Appellant did not submit sufficient medical evidence to establish that she sustained a
permanent impairment to a specified member, organ or function of the body listed in FECA or its
implementing regulations. The Board finds that she is not entitled to a schedule award as a result
of her accepted employment-related cervical strain.
On appeal appellant’s attorney asserted that the opinion of Dr. Slutsky is in conflict with
the opinion of Dr. Weiss. Although Dr. Weiss found a five percent permanent impairment of the
right upper extremity and a three percent permanent impairment of the left upper extremity under
the sixth edition of the A.M.A., Guides, the ratings were based on conditions not accepted by
OWCP as employment related, i.e., right and left C7 nerve root deficits and right and left rotator
cuff tendinitis. Appellant has not submitted medical evidence to establish permanent impairment
due to her accepted employment injury.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she is
entitled to a schedule award for an employment-related upper extremity, impairment.

5

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

